DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 09/03/20.
Claims 1, 9, 16, and 21 are amended; and
Claims 1, 3, 6, 7, 9, 10, 14, 16-18, 20, and 21 are currently pending.
Response to Arguments
Claims 1, 3, 6, 7, 9, 10, and 14 rejected under 35 USC §103
Applicant's arguments filed 09/03/20 have been fully considered but they are not persuasive.
Regarding claims 1 and 9, the Applicant argues that “The Examiner contends that Casimirus ‘361 discloses a top mirror having a bottom section 7 and a top section 11. However, in Casimirus’361, element 7 is just described as a p-type multi-layer film. Nowhere does it disclose that element 7 forms part of the top mirror 11. Furthermore, nowhere in Casimirus ‘361 does it disclose that the p-type multi-layer film is attached to the reflector 11. As shown in FIG. 1 of Casimirus’361, the p-type multi-layer film 7 is not attached to the reflector 11 as claimed by Applicant. In Casimirus‘361, the tunnel junction 10 is positioned between the p-type multi-layer film 7 and the reflector 11 such that the multi-layer film 7 is not directly attached to the reflector 11.” (middle paragraph on page 8 of Remarks filed on 09/03/020)
The Examiner disagrees. First, the Examiner interprets the claimed top mirror to comprise both the p-type multilayer film 7 and the multilayer semiconductor reflector 11 of Casimirus’361 rather than the p-type multilayer film 7 being a part of the multilayer semiconductor reflector 11 as argued by the Applicant. Since the claims do not require the top mirror comprise uniform materials and both the p-type multilayer film 7 and the multilayer semiconductor reflector 11 are designed to reflect laser light, the Examiner’s interpretation of the top mirror to comprise both elements are proper. Second, the p-type multilayer film 7 is clearly shown in FIG. 1 to be attached to the multilayer semiconductor reflector 11. In fact, all layers of the laser device in FIG. 1 are attached to each other either directly or indirectly. Although the p-type multilayer 7 is not directly attached to the multilayer semiconductor reflector 11, the claims do not require a direct attachment of the elements. Therefore, the Applicant’s arguments are moot.
Claims 16-18, 20, and 21 rejected under 35 USC §103
Applicant’s arguments, see last paragraph on page 8 and first paragraph on page 9 of Remarks, filed 09/03/20, with respect to claims 16 and 21 have been fully considered and are persuasive.  The 103 rejections of claims 16-18, 20, and 21 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Casimirus et al. (US PG Pub 2006/0193361 A1) in view of Caneau et al. (US PG Pub 2005/0253222 A1).
Regarding claim 1, Casimirus discloses a vertical-cavity surface-emitting laser (VCSEL) (100, FIG. 1, [0034]) comprising: 
a substrate (2, FIG. 1, [0034]) formed of GaAs; 
a pair of mirrors (3 and 7/11, FIG. 1, [0034]-[0035]), wherein the pair of mirrors comprises:
a bottom N-type mirror (3, FIG. 1) formed on the substrate (FIG. 1); and 
a top mirror (7/11, FIG. 1), wherein the top mirror has a bottom section (7) attached to a top section (11), the top section of the top mirror being an N-type top section and the bottom section being a P-type bottom section (11 is n-type and 7 is p-type);

a p-layer (10a, FIG. 1, [0037]) formed directly on the bottom section of the top mirror; and 
an n-layer (10b, FIG. 1, [0037]) formed on the p-layer. 
Casimirus does not disclose Tellurium is used as an n++ dopant in the n-layer, and the p-layer and the n-layer of the tunnel junction are formed of GaAs, AlGaAs, or InGaP.
Caneau discloses Tellurium is used as an n++ dopant in the n-layer (104, FIG. 5, [0046]), and the p-layer (60, FIG. 5) and the n-layer (104, FIG. 5) of the tunnel junction (102, FIG. 5) are formed of InGaP ([0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Casimirus with Tellurium being used as an n++ dopant in the n-layer and the p-layer/n-layer formed of InGaP as taught by Caneau in order to improve device performance ([0046] of Caneau), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Casimirus discloses Carbon is used as a p++ dopant in the p-layer ([0037]).
Regarding claim 6, Casimirus discloses an active region (4-6, FIG. 1, [0034]) formed between the pair of mirrors.
Regarding claim 7, Casimirus discloses a metal layer (12, FIG. 1, [0036]) formed on the top section of the top mirror; and an opening (FIG. 1) formed in the metal layer.
Regarding claim 9, Casimirus discloses a vertical-cavity surface-emitting laser (VCSEL) (100, FIG. 1, [0034]) comprising: 
a substrate (2, FIG. 1); 
a first mirror (3, FIG. 1) formed on the substrate, the first mirror being a first N-type mirror; 
an active region (4-6, FIG. 1) formed on the first mirror; 
a second mirror (7/11, FIG. 1) formed above the active region, the second mirror comprising a bottom mirror section (7, FIG. 1) formed directly on the active region; and
a top mirror section (11, FIG. 1) formed on and attached to the bottom mirror section, the top mirror section being a second N-type mirror; 
a tunnel junction (10, FIG. 1) formed directly on the bottom mirror section of the second mirror; 
a metal layer (12, FIG. 1) formed on the second mirror; and 
an opening (FIG. 1) formed in the metal layer;
wherein the tunnel junction comprises:
a p-layer (10a, FIG. 1, [0037]); and 
an n-layer (10b, FIG. 1, [0037]) formed on the p-layer. 
Casimirus does not disclose Tellurium is used as an n++ dopant in the n-layer, wherein the n++ dopant exceeds doping levels of 2E19cm-3, and the p-layer and the n-layer of the tunnel junction are formed of GaAs, AlGaAs, InGaP.
Caneau discloses Tellurium is used as an n++ dopant in the n-layer (104, FIG. 5, [0046]), and the p-layer (60, FIG. 5) and the n-layer (104, FIG. 5) of the tunnel junction (102, FIG. 5) are formed of InGaP ([0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Casimirus with Tellurium being used as an n++ dopant in the n-layer and the p-layer/n-layer formed of InGaP as taught by Caneau in order to improve device performance ([0046] of Caneau), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Caneau further discloses the n++ dopant exceeds doping levels of 1E19cm-3 ([0046]) and it is necessary to obtain very high n- and p-doping in order to make as near ideal a tunnel junction as possible and to minimize the internal series resistance of a VCSEL ([0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the n++ dopant of the combination with the doping levels of greater than 2E19cm-3 in order to maximize output power and temperature performance of the overall device by increasing tunneling probability ([0019]-[0020] of Caneau), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 10, Casimirus discloses Carbon is used as a p++ dopant in the p-layer ([0037]).
Regarding claim 14, Casimirus discloses the substrate is formed of GaAs ([0034]).
Allowable Subject Matter
Claims 16-18 and 20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828